           CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    United States of America,                                       Case No. 20-cr-230 (ECT/TNL) 1

                            Plaintiff,

    v.                                                                              ORDER

    Saul Llamas Valdovinos (1), and
    Joel Llamas Garcia (2),

                            Defendants.


         This matter comes before the Court on Defendant Saul Llamas Valdovinos’s Motion

to Continue and Declarations in Support Thereof, ECF No. 53. Defendant Saul Llamas

Valdovinos has also filed a personal declaration and a declaration of counsel in support of

the motion. ECF Nos. 53-1, 53-2.

         A. Request for Continuance

         Defendant Saul Llamas Valdovinos states that although certain discovery has been

produced by the Government in this matter, additional discovery is forthcoming, and more

time is needed to review discovery and consult with counsel. Defendant Saul Llamas

Valdovinos requests a continuance of the motions filing, response, and hearing dates.

Defendant Saul Llamas Valdovinos proposes deadlines of December 3 and December 29,

2020, for the motions filing and response dates respectively and a motions hearing date

between January 19 and 22, 2021.                   ECF No. 53-1 ¶ 10; ECF No. 53-2 ¶¶ 10, 12.

1
 The parties are reminded that this matter was reassigned to the undersigned and the Honorable Eric C. Tostrud,
District Judge for the United States District Court for the District of Minnesota, on October 26, 2020. ECF No. 33.
Going forward, the parties are reminded to ensure that the case caption in their filings reflects the reassignment.

                                                         1
           CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 2 of 7




Additionally, Defendant Saul Llama Valdovinos requests that he be permitted to file a reply

to the Government’s response. ECF No. 53-2 ¶ 12.

         The Government has no objection to the requested continuance. See generally ECF

No. 57. The Government requests, however, that the arraignment previously set to occur

in conjunction with the December 7, 2020 motions hearing remain as scheduled;

Defendants Saul Llamas Valdovinos and Joel Llamas Garcia remain on the same schedule;

and it have until January 8, 2021, to respond to any motions filed.

         B. Consent to Video Conferencing

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 2

General Order No. 18 was entered on August 27, 2020. See generally In re: Updated

Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,

Gen. Order No. 18 (D. Minn. Aug. 27, 2020).

         General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings


2
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance. This Court is aware and takes note of General Order
No. 19, which went into effect on September 26, 2020. This Order extends the Court’s authorization to conduct certain
criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the emergency created
by the COVID-19 outbreak continues to materially affect the functioning of court operations in the District of
Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,
Gen. Order No. 19 (D. Minn. Sept. 25, 2020). Additionally, this Court is aware and takes note of General Order No.
20, issued November 4, 2020. This Order “updates General Order No. 18 concerning jury trials” and leaves in effect
“all other provisions in General Order No. 18.” In re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19, Gen. Order No. 20 (D. Minn. Nov. 4, 2020).

                                                         2
         CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 3 of 7




will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act.

       General Order No. 18, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and extending the COVID-19

peacetime emergency through September 11, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen

Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19

Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilities impacting

the abilities of pretrial detainees to consult with legal counsel and appear in-person at a

U.S. Courthouse; (5) the Bureau of Prisons’ modified operations affecting inmate

movement; and (6) the interests of the health of courtroom participants and court staff, the

constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. See also Gen. Order No. 19. Specifically, General Order No. 18

states the following concerning the Speedy Trial Act:

                                             3
         CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 4 of 7




              Where appropriate, the presiding judge may enter orders in
              individual cases to extend deadlines and exclude time under
              the Speedy Trial Act. The presiding judge may extend
              deadlines and exclude time under the Speedy Trial Act in cases
              even when certain proceedings are held using
              videoconferencing or telephone conferencing to address delays
              attributable to COVID-19.

       The Court has inquired as to whether Defendants Saul Llamas Valdovinos and Joel

Llamas Garcia consent to conducting the arraignment and motions hearing using

videoconferencing. ECF No. 36. Defendants Saul Llamas Valdovinos and Joel Llamas

Garcia have both indicated through counsel that they consent to videoconferencing for

these proceedings. ECF Nos. 46, 54, 58. Accordingly, consistent with the health and safety

protocols of this Court and the facilities in which Defendants are detained, the arraignment

and criminal motions hearing will both be held by videoconference. Counsel will receive

login information closer to the date of each proceeding.

       C. Order

       Pursuant to 18 U.S.C. § 3161(h), the Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendants Saul

Llamas Valdovinos and Joel Llamas Garcia in a speedy trial and such continuance is

necessary to provide Defendant Saul Llamas Valdovinos and his counsel reasonable time

necessary for effective preparation and to make efficient use of the parties’ resources.

Additionally, for the reasons addressed in General Order Nos. 18 and 19 and the well-

documented concerns regarding COVID-19, the Court finds that, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), the ends of justice served by granting the continuance outweigh the best

interests of the public and Defendants in a speedy trial. The Court further finds that,

                                             4
            CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 5 of 7




pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice would result if time were

not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.       Defendant Saul Llamas Valdovinos’s Motion to Continue and Declarations

in Support Thereof, ECF No. 53, is GRANTED IN PART and DENIED IN PART as set

forth herein.

       2.       The arraignment of Defendants Saul Llamas Valdovinos and Joel Llamas

Garcia previously set for December 7, 2020, at 9:00 a.m., WILL REMAIN AS

SCHEDULED but will occur by Zoom videoconferencing technology.                        Login

information will be provided to counsel closer to the proceeding.

       3.       The period of time from November 16, 2020, through January 20, 2021,

shall be excluded from Speedy Trial Act computations in this case. See United States v.

Mallett, 751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one

defendant apply to all codefendants.” (quotation omitted)); United States v. Arrellano-

Garcia, 471 F.3d 897, 900 (8th Cir. 2006) (same).

       4.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before December 3, 2020.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.

       5.       Counsel shall electronically file a letter on or before December 3, 2020, if

no motions will be filed and there is no need for hearing.

                                              5
            CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 6 of 7




       6.       All responses to motions shall be filed by January 8, 2021. D. Minn. LR

12.1(c)(2).

       7.       Any Notice of Intent to Call Witnesses shall be filed by January 8, 2021. D.

Minn. LR. 12.1(c)(3)(A).

       8.       Any Responsive Notice of Intent to Call Witnesses shall be filed by January

13, 2021. D. Minn. LR 12.1(c)(3)(B).

       9.       Defendant Saul Llamas Valdovinos’s request to file a reply is DENIED

WITHOUT PREJUDICE. Should Defendant Saul Valdovinos wish to file a reply

following the filing of the Government’s response, he may renew his request at that time,

specifically articulating the basis for his request.     See generally D. Minn. LR 12.1

(outlining criminal discovery and pretrial motion practice in the District of Minnesota).

       10.      A motions hearing will be held pursuant to Federal Rule of Criminal

Procedure 12(c) where:

                a.     The Government makes timely disclosures and a Defendant pleads

                particularized matters for which an evidentiary hearing is necessary; or

                b.     Oral argument is requested by either party in its motion, objection or

                response pleadings.

       11.      The criminal motions hearing in this matter is continued to January 20,

2021, at 1:00 p.m., and will occur by Zoom videoconferencing technology. Login

information will be provided to counsel closer to the hearing date.




                                              6
        CASE 0:20-cr-00230-ECT-TNL Doc. 59 Filed 11/23/20 Page 7 of 7




      12.    The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge Eric C. Tostrud to confirm the new trial date.



Date: November      23    , 2020                     s/ Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota


                                              United States v. Llamas Valdovinos et al.
                                              Case No. 20-cr-230 (ECT/TNL)




                                          7
